DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As an initial point:  This Application did not have an Information Disclosure Statement (IDS) included with the initial filing, or added after, and prior to the initial examination on the merits.  How can the Applicant explain the omission of their clearly material Published Journal Article, listed below?

37 CFR 1.56 Duty to disclose information material to patentability. 
 (a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ section 1.97 (b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The Office encourages applicants to carefully examine: 
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and 
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office. 
(b) Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and 
(1) It establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim; or 
(2) It refutes, or is inconsistent with, a position the applicant takes in: 
(i) Opposing an argument of unpatentability relied on by the Office, or 
(ii) Asserting an argument of patentability. 
A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. 
(c) Individuals associated with the filing or prosecution of a patent application within the meaning of this section are: 
(1) Each inventor named in the application; 
(2) Each attorney or agent who prepares or prosecutes the application; and 
(3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, the applicant, an assignee, or anyone to whom there is an obligation to assign the application. 
(d) Individuals other than the attorney, agent or inventor may comply with this section by disclosing information to the attorney, agent, or inventor. 
(e) In any continuation-in-part application, the duty under this section includes the duty to disclose to the Office all information known to the person to be material to patentability, as defined in paragraph (b) of this section, which became available between the filing date of the prior application and the national or PCT international filing date of the continuation-in-part application. 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.  The invention found in the instant application appears to have been made publically available by the Publication of Visual Question Authentication Protocol (VQAP), by A. Toor, H. Wechsler, M. Nappi, and K. Choo, through the Journal of Computers & Security, 76 (2018) 285-294.  (Hereinafter Toor) The first page of the Journal Article, also provides: Article History – Available online 5 December 2017.   

With regard to claim 1, Toor discloses:
1. 	A collaborative context-aware visual question answering authentication system comprising: 
   	a user terminal serving as an application client (see, Toor, Section 3, client, pg. 287) for providing a user interface that displays a context-aware visual question to a user seeking authentication (see, Fig. 1, right col., pg. 286); 
  	a server (see, Toor, Section 3, server, pg. 287) communicating with the user terminal by providing the user interface and receiving input from the user (see, Fig. 1, right col., pg. 286); 
 	the server including 
 		a persistent storage mechanism storing user registered data (see, Fig. 1, right col., pg. 286), user registered data consisting of at least one image, one or more text-based questions associated with each image and text-based answers to the questions, wherein each text-based question is associated with a single text-based answer (left col., bottom pg., last para. pg. 286)(right col. Sect. 4.1, user registration, pg. 288); 
 		a relevance classifier implemented as a machine learning-based classification model in a neural network (see, right col. Sect 4.1, user registration, pg. 
 		a scenario selection component which passes along a question and a set of images to the relevance classifier, the relevance classifier splitting relevant from irrelevant images before passing the set of images to the user terminal to prompt a user to answer a text-based question for purposes of authenticating the user (see, as above, sect. 4.1, user input and output classification, as relevant or irrelevant); 
 	wherein the user terminal receives a user input in response to the prompt and passes the user input to the server which provides user authentication or not depending on the user's input (see, Fig. 1, right col., pg. 286). 
With regard to claim 2, Toor discloses:
2.  	The collaborative context-aware visual question answering authentication system recited in claim 1, 
wherein the scenario selection component randomly selects an authentication scenario from images and question and answer pairs stored in the persistent storage mechanism, the authentication scenario comprising multiple images some or all of which are distractor images, the authentication scenario further comprising a question which may or may not be associated with one of the images, and wherein the user seeking authentication is prompted to select an image and an answer (see, Scenario A 
With regard to claim 3, Toor discloses:
3. 	The collaborative context-aware visual question answering authentication system recited in claim 2, 
wherein a selected authentication scenario includes an image registered by the user seeking authentication and a question also registered by the user, a correct response to the prompt being selection of the registered image and providing an answer corresponding to the registered question (see, at least Scenario A, bottom left to entire right col, pg. 289). 
With regard to claim 4, Toor discloses:
4. 	The collaborative context-aware visual question answering authentication system recited in claim 2, 
wherein a selected authentication scenario includes only distractor images and no image registered by the user seeking authentication and a question by the user, a correct response to the prompt being selection of an registered image and providing an answer indicating that none of the images are the registered image of the user (see, at least Scenario B, bottom left to entire right col, pg. 289). 
With regard to claim 5, Toor discloses:
5. 	The collaborative context-aware visual question answering authentication system recited in claim 2, 
an image registered by the user seeking authentication and a question not registered by the user, a correct response to the prompt being selection of the registered image and providing an answer indicating that question is not the registered question corresponding to the selected image (see, at least Scenario C, bottom left to entire right col, pg. 289).

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicant’s disclosure includes the following:
US 20160292411 A1 to HUANG; Liang discussing - The verification code is a mechanism for effectively verifying whether a visit request is sent by a computer or a human being, which can prevent malicious visit requests launched through a terminal to a server, such as malicious crack of passwords, repeated voting and spamming in forums, effectively improving the network security of the server.
US 20130080266 A1 to Molyneux; Sam David et al. discussing - the present system and method may be embodied in an internet application composed of a database containing scientific publication records, scientific meta-knowledge data, and user profiles. Scientific meta-knowledge stored in the database includes knowledge contexts as well as descriptive and quantitative annotations. Author names and entities within each knowledge context category and annotation category are linked to the appropriate publications.
US 20090138723 A1 to NYANG; DeaHun et al. discussing - In a preferred embodiment, the method may further comprise the step of allowing user access when it is determined by the user client that more than a predetermined number of second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	3-11-2021